DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a test coupon for an ISO standard conforming test method for testing a material hardness of a gearwheel that gives the same results as a corresponding ISO standard test method but utilizes a two-piece test coupon and does not utilize a test coupon of the corresponding ISO standard test method, the test coupon being a two-piece test coupon formed of a casing body and a test body, the casing comprising steel corresponding to the gearwheel to be tested, the test body, the casing body and the gearwheel to be tested being heat treated, and the test coupon being designed such that an investigation of material properties and a consequent destruction only occurs on the test body while the casing body is preserved and reusable.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an ISO standard conforming test method for testing a material hardness of a gearwheel by a test coupon that gives the same results as a corresponding ISO standard test 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a nonstandard test coupon for testing a material hardness of a gearwheel with an ISO standard conforming test method but produces results that are identical to results produced for a standard test coupon by the corresponding ISO standard method, the nonstandard test coupon being a two-piece test coupon formed of a casing body and a test body, the casing comprising AISI 310 steel, the test body and gearwheel are formed from the same material and produced in the same manufacturing process, the test body, the casing body and the gearwheel to be tested being heat treated, and the nonstandard test coupon being designed such that an investigation of material properties and a consequent destruction only occurs on the test body while the casing body is preserved and reusable.
The closest prior art of record is to Peacock which features a test body produced identical to an object to be tested, inserting the test body into a concentric and disk-shaped recess of a cylinder end of a casing body.  Peacock fails to disclose heat treating the test body, the casing body and the object to be tested, wherein the test body is removed from the casing body before determining a material hardness thereof and, correspondingly, the material hardness of the object to be tested.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 18, 2021